Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 1 of 8

EXHIBIT B
Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 2 of 8

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley: United States Courthouse
1 Courthouse Way
Suite 9200
Baston, Massachusetts 02210

July 17, 2019
Via Hand Delivery

William W. Fick

Fick & Marx LLP

24 Federal Street, 4th Floor
Boston, Massachusetts 02110

Re: United States v. Haovang Yu & Tricon MMIC LLC, 19-cr-10195-WGY

Dear Counsel:

Pursuant to Fed. R. Crim. P. 16 and Rules 116.1(c) and 116.2 of the Local Rules of the
United States District Court for the District of Massachusetts, the government is hereby providing
automatic discovery to the defendant Haoyang Yu (“Yu” or the “defendant’) in this case. Our
disclosures are below. but first we summarize (1) what is enclosed with this letter, (2) the status of
additional anticipated discovery, and (3) the designation of Confidential Discovery Materials, as
defined in the Court’s protective order.

1. Included with this letter are the following:

e Documents and records obtained from Analog Devices Inc. (ADJ]-YU-1 — ADI-
YU-18941; ADI-YU-PRES-1 — ADI-YU-PRES-10) (folder name: ADI Records);

° The defendant’s United States passport application (DOJ-YU-1 — DOJ-YU-4)
(folder name: Defendant’s Background);

e Documents and records related to Tricon MMIC’s exports of products, including
seized shipments in May and November 2018 (DOJ-YU-5 ~ DOJ-YU-35) (folder
name: Export Information);

e Investigative reports written by federal agents (DOJ-YU-36 — DOJ-YU-175)
(folder name: Law Enforcement Reports);

e Defendant's communications with an undercover agent (DOJ-YU-176 — DOJ-YU-
185) (folder name: Law Enforcement UC Emails);
Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 3 of 8

e Photographs of the May 2018 seized Tricon MMIC shipment, the May 2019
intercepted Win Semiconductor shipment, the search of Yu’s residence, the search
of Andrew Cobin’s residence, and Yu’s business cards (DOJ-YU-186 — DOJ-YU-
262) (folder name: Photos);

e Recorded statements of Yu and his wife (DOJ-YU-263 — DOJ-YU-265) (folder
name: Recorded Statements);

e Search warrant applications, warrants, and returns (DOJ-YU-266 ~ DOJ-YU-1218)
(folder name: Search Warrants);

e Documents and records from third parties (DOJ-YU-1219 — DOJ-YU-2482; CX2
— CX217; ) folder name: Third Party Responses); and

e Records and documents of Tricon MMIC LLC (DOJ-YU-2483 ~ DOJ-YU-2582)
(folder name: Tricon Information).

2. As discussed, we have received the four terabyte hard drive that you have provided
and have asked law enforcement agents to load on the hard drive copies of the contents of the
electronic media, specifically Yu's iPhone, computer hard drives, and flash drives, seized during
the execution of the search warrant at Yu’s residence on June 14, 2019. The electronic media
seized is further detailed in the seizure list in the “Search Warrants\Search Warrant Returns” folder
(DOJ-YU-550 — DOJ-YU-555). We expect that this process will take 1-2 weeks and upon
completion will be promptly produced to you. There is additional electronic media seized during
the search of the defendant’s residence, including additional phones and tablets which the
government is still reviewing. If we determine that any of these materials are relevant or otherwise
discoverable, we will be providing them to you consistent with our discovery obligations.

In addition, the government has surveillance video recorded at Yu’s residence from May
25, 2018 through April 30, 2019. At this point, we do not anticipate using any surveillance video
beyond what is provided in this production. If we decide to use any of additional video, we will
provide copies to you. If you would like the complete video, please provide us with a 2TB hard
drive and we can produce it to you.

Furthermore, we have additional voluminous records that we are still reviewing, including
documents and records from Yu's most recent employer Keysight Technologies, Inc. If we
determine that any of these materials are relevant or otherwise discoverable, we will be providing
them to you consistent with our discovery obligations.

Lastly, we have in our possession a copy of the defendant’s alien file. At this time, we do
not anticipate using any of the documents contained therein at a trial of the current charges against
the defendant. Nevertheless, if you are interested in reviewing the file, we can make it available
to you.

3. As you are aware, the Court entered a protective order in this case on July 10, 2019
(Dkt. No. 36). The government is designating the records and documents provided by ADI (fo/der

name: ADI Records) and the law enforcement reports detailing the examination of Tricon and ADI

Page 2
Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 4 of 8

parts (DOJ-YU-38 — DOJ-YU-48; DOJ-YU-60 — DOJ-YU-75; DOJ-YU-150 — DOJ-YU-151; and
DOJ-YU-170 — DOJ-YU-173) as Confidential Discovery Materials subject to the Court’s
protective order. Additionally, the contents of the haoyang.yu@gmail search warrant (18-MI-
5182-JGD) and the electronic media seized at Yu’s residence contain ADI confidential materials.
We therefore designate these records as Confidential Discovery Materials as well.

A. Rule 16 Materials
1. Statements of Defendant under Rule 16(a)(1)(A) & (a)(1)(B)

a. Recorded Statements

During the search of his residence, the defendant waived his Miranda rights and provided
a statement to law enforcement agents. The statement was recorded. A copy of the audio recording
is located in the folder “Recorded Statements\Haoyang Yu.”

b. Written Statements

We are producing to you copies of e-mails that the defendant wrote from various e-mail
accounts as well as documents and records he authored or signed during his employment at ADI
and Qorvo, Inc. (TriQuint Semiconductor, Inc. at the time he worked there), and documents and
notebooks that were seized from the defendant’s residence. These written statements may be found
in the folders “ADI Records,” “Search Warrants\Search Warrant Returns,” and “Third Party
Responses\Qorvo.” We are also producing to you e-mail communications between the defendant
and an undercover law enforcement agent. These communications are located in the folder “Law
Enforcement UC Emails” (DOJ-YU-176 — DOJ-YU-185). Lastly, we are producing to you copies
of two versions of the TRICON’s website, which contain statements of the defendant (DOJ-YU-
2494 — DOJ-YU-2582).

c. Grand Jury Testimony of the Defendant

The defendant did not testify before a grand jury in relation to this case.

d. Oral Statements to Then Known Government Agents

The government is unaware of any additional oral statements made to government agents
other than the defendant’s recorded statement identified above.

2. Defendant’s Prior Record under Rule 16(a)(1)(D)

The government is unaware of any prior criminal record of the defendant at this time.

Page 3
Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 5 of 8

3. Documents and Tangible Objects under Rule 16(a)(1)(E)

Enclosed are copies of the documents and tangible objects within the possession, custody
or control of the government, and which are material to the preparation of the defendant’s defense
or are intended for use by the government as evidence-in-chief at the trial of this case, or were
obtained from or belong to the defendant. As mentioned above, the government will be producing
additional materials in the near future, including electronic media seized from the defendant’s
residence, specifically Yu's iPhone, computer hard drives, and flash drives.

In addition, there are tangible items that are in the government's possession, custody, or
control that the government is not producing but will make available for the defendant’s inspection
on request, including Tricon MMIC products, which were seized between May 2018 and
November 2018 during border searches of international shipments, as well as from execution of
the search warrants on June 14, 2019. The tangible evidence, along with the originals of
documents and records seized during these searches, may be inspected by contacting the
undersigned Assistant U.S. Aitorneys and making an appointment to view the same at a mutually
convenient time.

4, Reports of Examinations and Tests under Rule 16(ajQ)(F)

Testing documents are contained within this discovery production. The testing documents
describe and/or contain the results of testing of Tricon MMIC parts and their comparison to ADI
equivalent products. These testing documents can be found in the folder “Law Enforcement
Reports” (DOJ-YU-38 — DOJ-YU-48; DOJ-YU-60 — DOJ-YU-75; DOJ-YU-150 — DOJ-YU-151;
and DOJ-YU-170 — DOJ-YU-173).

B. Search Materials under Local Rule 116.1(c)(1)(B)

Enclosed in the folder titled “Search Warrants” are all executed search warrants and
supporting affidavits, as well as the returns provided by the service providers or copies of the
documents and records seized by agents during execution of the warrant at the defendant’s
residence. The search warrants obtained in this case are:

e 18-MJ-5143-IGD — search warrant executed for records and information of the e-mail
account triconmmic@yahoo.com;

6 18-MJ-5181-JGD — search warrant executed for records and information of the e-mail
account yhy51@yahoo.com;

® 18-MJ-5182-IGD — search warrant executed for records and information of the e-mail
account haoyang.yu@gmail.com;

@ 18-MJ-5183-JGD — search warrant executed for records and information of the Google
Voice account 781-816-8007;

¢ 18-MJ-5190-JGD — search warrant executed for records and information of the e-mail
account pilgrimmmic@gmail.com;

Page 4
Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 6 of 8

e 18-MJ-5191-IGD — search warrant executed for records and information of the e-mail
account angie. yz.chen@gmail.com;

e 18-MJ-5192-IGD — search warrant executed for records and information of the e-mail
account yanzhi.chen@gmail.com;

+

© 19-MJ-5267-JGD — search warrant executed for information related to the web site
www.triconmimic.com:

e 19-MJ-7182-JCB — search warrant executed at the Tricon mail box located at the UPS
store at 1337 Massachusetts Avenue, in Arlington;

e 19-MJ-7183-ICB — search warrant executed at Yu’s residence located at 8 Plainfield
Street, in Lexington;

® 19-MJ-7184-JCB — search warrant executed at Andrew Cobin’s residence located at 93
Kilby Street, in Hingham;

® 19-MJ-7185-JCB — search warrant executed at the Quantum Microwave mail box located
at the UPS store at 759 Chief Justice Cushing Highway, in Cohasset; and

e 19-MJ-7186-ICB — search warrant executed for records and information of the e-mail
account pilgrimmmic@gmail.com.

In addition to the search warrants identified above, there were three border searches of
international shipments in connection with this case. The border searches were as follows:

e May 31, 2018 — Homeland Security Investigations intercepted an outbound shipment from
Tricon MMIC LLC to a recipient in Spain. The shipment contained two Tricon MMIC
products.

*

e November 29, 2018 — Homeland Security Investigations intercepted an outbound shipment
from Tricon MMIC LLC to arecipient in Spain. The shipment contained 15 Tricon MMIC
products.

e May 23, 2019 ~ Homeland Security Investigations intercepted an inbound shipment from
Win Semiconductors Corporation in Taiwan to Tricon MMIC LLC. The shipment
contained a wafer with an unknown number of MMIC amplifiers.

Cc. Electronic Surveillance under Local Rule 116.1(c)\Q)(Q)
The government is not aware of any oral, wire, or electronic communications of the

defendant as defined in 18 U.S.C. § 2510 that were intercepted relating to the charges in the
Indictment.
Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 7 of 8

D. Consensual Interceptions under Local Rule 116.1(c)(1)(D)

As explained above, we are producing to you e-mail communications between the
defendant and an undercover law enforcement agent (DOJ-YU-176 — DOJ-YU-185). These
communications are located in the folder “Law Enforcement UC Emails.”

E. Unindicted Coconspirators under Local Rule 116.1(e)(1)(E)

There are no conspiracy charges included in the indictment as of now, therefore, the
government is not identifying any known unindicted coconspirators at this time.

EF, Identifications under Local Rule 116.1(c)1)(F)

The defendant was not the subject of an investigative identification procedure used with a
witness the government anticipates calling in its case-in-chief such as a line-up, show-up, photo
spread, or other display of an image of the defendant.

G. Exculpatory Evidence Under Local Rule 116.2(b)(1)

With respect to the government’s obligation under Local Rule 116.2(b)(1) to produce
“exculpatory evidence” as that term is defined in Local Rule 116.2(a), the government states as
follows:

1. The government is unaware of any information that would tend directly to negate
the defendant's guilt concerning any count in the indictment.

2. The government is unaware of any information that would cast doubt on the
admissibility of evidence that the government anticipates offering in its case-in-
chief and that could be subject to a motion to suppress or exclude.

No promises, rewards, or inducements have been given to any witness the
government anticipates calling in its case-in-chief.

2

4. The government will disclose the criminal records, if any, of witnesses whom it
anticipates calling in its case-in-chief at a later date.

Page 6
Case 1:19-cr-10195-WGY Document 56-4 Filed 06/22/20 Page 8 of 8

H. Other Matters

The government is aware of its continuing duty to disclose newly discovered additional
evidence or material that is subject to discovery or inspection under Local Rules 116.1 and
116.2(b)(1) and Rule 16 of the Federal Rules of Criminal Procedure. As we mentioned above, we
anticipate additional evidence or material will be provided to you in the near future.

The government requests reciprocal discovery pursuant to Rule 16(b) of the Federal Rules
of Criminal Procedure and Local Rule 116.1(d).

Please feel free to call us with any questions.
Sincerely,

ANDREW E. LELLING
United States Attorney

EPHANIE SIEGMANN
GEORGE P/ VARGHESE
Assistant United States Attorneys

 

By:

Enclosure

Page 7
